DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 9, 10, 12, 18-20, 23, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2021/0066416).
In reference to claim 1, Yang et al. (US 2021/0066416), hereafter “Yang,” discloses a light emitting device, with reference to Figure 15, comprising: 
a substrate 10; 
a circuit region including a circuit device 21 on the substrate; 
an insulating layer on the circuit region, paragraph 108; 
a first light emitting region connecting portion 103, a second light emitting region connecting portion 102, and a third light emitting region connecting portion 101 in the insulating layer; and 
a light emitting portion including a first light emitting region 43 on the first light emitting region connecting portion, a second light emitting region on the second light emitting region 
wherein the first light emitting region connecting portion includes first light reflective layers including a first lower light reflective layer 31, a first intermediate light reflective layer 32 on the first lower light reflective layer, and a first upper light reflective layer 33 on the first intermediate light reflective layer, and one or more first via plugs connected to the first light emitting region, 
wherein the second light emitting region connecting portion includes second light reflective layers including a second lower light reflective layer 31, and a second upper light reflective layer 32 on the second lower light reflective layer, and one or more second via plugs connected to the second light emitting region, and 
wherein the third light emitting region connecting portion includes a third light reflective layer 31, and a third via plug connected to the third light emitting region.
	In reference to claim 4, Yang discloses wherein one of the one or more first via plugs is connected to the first lower light reflective layer, wherein one of the one or more second via plugs is connected to the second lower light reflective layer, and wherein the third via plug is connected to the third light reflective layer, paragraphs 112 and 114.
In reference to claim 6, Yang discloses wherein ones of the one or more first via plugs, 35, 37, 39 are connected to the first lower light reflective layer, the first intermediate light reflective layer, and the first upper light reflective layer, respectively, and wherein ones of the one or more second via plugs 35, 37 are connected to the second lower light reflective layer and the second upper light reflective layer, respectively.

In reference to claim 10, Yang discloses the insulating layer has a first thickness, h3 in Figure 14, from an upper surface of the first upper light reflective layer to an upper surface of the insulating layer, has a second thickness h2 from an upper surface of the second upper light reflective layer to an upper surface of the insulating layer, and has a third thickness h1 from an upper surface of the third light reflective layer to an upper surface of the insulating layer, and wherein the first thickness is less than the second thickness, and the second thickness is less than the third thickness, paragraph 94 and Figure 14.
In reference to claim 12, Yang discloses wherein each of the first, second, and third light emitting regions includes first electrodes 41, a light emitting layer 43, and a second electrode 44, paragraph 93.
In reference to claim 18, Yang discloses wherein the circuit device includes a gate insulating layer, a gate electrode on the gate insulating layer, and source and drain regions in the substrate on both sides of the gate electrode, respectively, and wherein the circuit device is connected to the first lower light reflective layer, the second lower light reflective layer, and the third light reflective layer through circuit contact plugs 22 electrically connected to the source and drain regions, paragraphs 108 and 110.
	In reference to claim 19, Yang discloses a light emitting device, with reference to Figure 15, comprising: 

 an insulating layer on the substrate, paragraph 108; and 
a first light emitting region connecting portion 103, a second light emitting region connecting portion 102, and a third light emitting region connecting portion 101, in the insulating layer, 
wherein the first light emitting region connecting portion includes first light reflective layers having a multilayer structure, 31, 32, 33, vertically stacked in the insulating layer 34, 36, 38, and spaced apart from each other, and one or more first via plugs 35 connected to one or more of the first light reflective layers, respectively, 
wherein the second light emitting region connecting portion includes second light reflective layers having a multilayer structure 31, 33, vertically stacked in the insulating layer, 34, 36, 38 and spaced apart from each other, and one or more second via plugs connected to one or more of the second light reflective layers, respectively, and 
wherein the third light emitting region connecting portion includes a third light reflective layer 31 in the insulating layer 34, 36, 38, and a third via plug connected to the third light reflective layer.
In reference to claim 20, Yang discloses one of the one or more first via plugs is connected to a first lower light reflective layer of the first light reflective layers, which is in a lower portion of the first light reflective layers that is closest to the substrate, and wherein one of the one or more second via plugs is connected to a second lower light reflective layer of the second light reflective layers, which is in a lower portion of the second light reflective layers that is closest to the substrate, paragraphs 112 and 114.

In reference to claim 27, Yang discloses a first light emitting region 43 connected to the one or more first via plugs on the insulating layer; a second light emitting region 43 connected to the one or more second via plugs on the insulating layer; and a third light emitting region 43 connected to the third via plug on the insulating layer, Figure 15 and paragraph 135.

Claim 29 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeda et al. (US 2021/0020868).
In reference to claim 29, Ikeda et al. (US 2021/0020868), hereafter “Ikeda,” discloses a light emitting device, with reference to Figure 8, comprising: 
a substrate having an upper surface extending in a first direction and a second direction; an insulating layer 121 on the substrate;
 a first light reflective layer 114R, a second light reflective layer, 114G, and a third light reflective layer 114B, in the insulating layer and spaced apart from one another in the first direction, paragraph 69; 
a light emitting portion on the insulating layer, and including first electrodes 111, a light emitting layer 112, and a second electrode 113, paragraph 65; and 
a first connection via plug 131b connecting the first light reflective layer to a first one of the first electrodes, a second connection via plug connecting the second light reflective layer to a second one of the first electrodes, and a third connection via plug connecting the third light reflective layer to a third one of the first electrodes, paragraphs 79 and 182,
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2021/0066416) in view of Ariyoshi et al. (US 2014/0197395).
In reference to claim 24, Yang discloses a first lower light reflective layer of the first light reflective layers in a lower portion of the first light reflective layers closest to the substrate, and a second lower light reflective layer of the second light reflective layers in a lower portion of the second light reflective layers closest to the substrate, 
Yang does not disclose a lower buffer layer between the third light reflective layer and the substrate.
Ariyoshi et al. (US 2014/0197395) discloses a display device including teaching a lower buffer layer, 31 in Figure 3, between a light reflective layer 32 and the substrate, paragraphs 42 and 43. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a lower buffer layer to be between the third light reflective layer and the substrate. One would have been motivated to do so in order to improve adhesion to the underlying layer to prevent a gap between the reflective layer and the underlying layer, paragraph 55.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2021/0020868) in view of Ariyoshi et al. (US 2014/0197395).
In reference to claim 33, Ikeda does not disclose buffer layers disposed on at least one of the first light reflective layer, the second light reflective layer, and the third light reflective layer or between at least one of the first light reflective layer, the second light reflective layer, and the third light reflective layer and the substrate.
Ariyoshi et al. (US 2014/0197395) disclose a display device including teaching a buffer layer 31 disposed between a light reflective layer 32 and the substrate 10, paragraphs 42 and 43. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for buffer layers to be disposed on at least one of the first light reflective layer, the second light reflective layer, and the third light reflective layer or between at least one of the first light reflective layer, the second light reflective layer, and the third light reflective layer and the substrate. One would have been motivated to do so in order to improve adhesion to the underlying layer to prevent a gap between the reflective layer and the underlying layer, paragraph 55.

Allowable Subject Matter
Claims 2, 3, 5, 21, 26, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable because the prior art of record fails to teach or fairly suggest the device wherein the first lower light reflective layer extends farther than the first intermediate 
Claim 3 would be allowable because the prior art of record fails to teach or fairly suggest the device wherein an area of an upper surface of the first lower light reflective layer is greater than an area of an upper surface of the first intermediate light reflective layer, the area of the upper surface of the first intermediate light reflective layer is greater than an area of an upper surface of the first upper light reflective layer, and an area of an upper surface of the second lower light reflective layer is greater than an area of an upper surface of the second upper light reflective layer; in combination with the other recited limitations in the base claims.
Claim 5 would be allowable because the prior art of record fails to teach or fairly suggest the device wherein the one of the one or more first via plugs connected to the first lower light reflective layer is in a region at which the first lower light reflective layer does not overlap the first intermediate light reflective layer, in a plan view of the light emitting device, and wherein the one of the one or more second via plugs connected to the second lower light reflective layer is in a region at which the second lower light reflective layer does not overlap the second upper light reflective layer, in a plan view of the light emitting device.; in combination with the other recited limitations in the respective base claims.



Claim 26 would be allowable because the prior art of record fails to teach or fairly suggest the device wherein the first and second light reflective layers each have a multilayer structure have thicknesses decreasing from lower layers closest to the substrate to upper layers farthest away from the substrate; in combination with the other recited limitations in the respective claims and their base claims.
Claim 30 would be allowable because the prior art of record fails to teach or fairly suggest the device wherein the plurality of stacked layers have widths decreasing in the first direction from lower layers closer to the substrate to upper layers farther away from the substrate; in combination with the other recited limitations in the respective claims and their base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897